         CASE 0:16-cr-00346-SRN-HB Doc. 155 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Case No. 16-CR-346 (SRN/HB)

               Plaintiff,

 v.                                                                ORDER

 KENDRICK LEDELLE DOTSTRY,

               Defendant.


Andrew Dunne, United States Attorney’s Office, 300 S. 4th St., Ste. 600, Minneapolis, MN
55415, for Plaintiff.

Keala C. Ede and Andrew H. Mohring, Office of the Federal Defender, 200 S. 4th St., 107
U.S. Courthouse, Minneapolis, MN 55415, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

       Pending before the Court are Defendant Kendrick Ledelle Dotstry’s Pro Se 28

U.S.C. § 2255 Motion to Vacate [Doc. No. 124], and his Motion to Amend his Pro Se

Motion to Vacate under 28 U.S.C. § 2255 [Doc. No. 136].

       In Mr. Dotstry’s Pro Se § 2255 Motion, he stated his intention to later raise an

additional issue involving ineffective assistance of counsel within the filing deadline.

(Mot. at 2 ¶ 11.) Subsequently, in Mr. Dotstry’s Pro Se Reply Memorandum [Doc. No.

132], he stated that if the filing of his Pro Se § 2255 Motion foreclosed his ability to raise

the ineffective assistance of counsel issue, he would like to withdraw his motion and refile

a single, comprehensive motion. (Pro Se Reply at 1.)

                                              1
         CASE 0:16-cr-00346-SRN-HB Doc. 155 Filed 09/21/20 Page 2 of 2




       Mr. Dotstry need not withdraw his prior motions, which remain under advisement.

The Court will consider any additional basis for relief, if timely filed, as an addendum to

his prior motions. The Court will defer ruling on the pending motions until Mr. Dotstry

has timely filed any additional briefing or the one-year filing deadline has elapsed. At

that time, the Court will address all of his timely-filed grounds of relief under § 2255.



SO ORDERED



Dated: September 21, 2020

                                                         s/Susan Richard Nelson
                                                         SUSAN RICHARD NELSON
                                                         United States District Judge




                                              2
